DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/06/2021 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “ the push-pull class E amplifier further comprising: a third line segment arranged in between the first and second dielectric layers and having a first and second end, wherein the first end is connected to ground; a fourth line segment arranged on the second dielectric layer on a side facing away from the first dielectric layer and having a first end and a second end, the first end of the fourth line segment being connected to the second end of the third line segment through a via extending through the second dielectric layer, and the second end of the fourth line segment being connected to the amplifier output; wherein a combined length of the third line segment and the fourth line segment corresponds to a quarter wavelength at a frequency lying within an operational frequency range of the amplifier; wherein the first and second line segments form a first loop; wherein the third line segment forms a second loop comprising m turns; wherein the fourth line segment forms a third loop comprising n turns; wherein a length of the first line segment and a length of the second line segment each corresponds to an eighth of a wavelength divided by (n+m) at the frequency lying within the operational frequency range of the amplifier; wherein the first line segment, second line segment, and the third line segment are formed using coupled transmission lines; and wherein the third line segment and the fourth line segment are formed using coupled transmission lines.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Owen et al. U.S. 8,344,801 discloses (please see Fig. 2 and related text for details) and analogous push-pull class E amplifier having a claimed basic structure, namely a push-pull class E amplifier(10 of Fig. 2) having: 
an input (input) configured for receiving a signal to be amplified; 
an output (output from T2 of Fig. 2) configured for outputting the signal after amplification; 
a first amplifying unit (Q1 of Fig. 2) having a first input (gate) and a first output (drain); 
a second amplifying unit (Q2 of Fig. 2) having a second input (gate) and a second output (drain), the first and second amplifying unit being configured to operate in class E; 
a balun (T1 of Fig. 2) having an unbalanced port (common port of L1/C1 of Fig. 2) connected to the input, and a first balanced port (common port of T1/Ca of Fig. 2) connected to the first input and a second balanced port (common port of T1/Cb) connected to the second input; 
a capacitor (C2 of Fig. 2) coupled between the first and second outputs; 
a first line segment (upper primary winding of T2 of Fig. 2) having a first end and a second end, the first end of the first line segment being coupled to the first output; 
a second line segment (lower primary winding of T2 of Fig. 2) having a first end and a second end, the first end of the second line segment being coupled to the second output, and the second ends of the first and second line segments being connected to each other. 
However, the above reference lacks the claimed “wherein the first line segment and the second line segment are arranged on the first dielectric layer; the push-pull class E amplifier further comprising: a third line segment arranged in between the first and second dielectric layers and having a first and second end, wherein the first end is connected to ground; a fourth line segment arranged on the second dielectric layer on a side facing away from the first dielectric layer and having a first end and a second end, the first end of the fourth line segment being connected to the second end of the third line segment through a via extending through the second dielectric layer, and the second end of the fourth line segment being connected to the amplifier output; wherein a combined length of the third line segment and the fourth line segment corresponds to a quarter wavelength at a frequency lying within an operational frequency range of the amplifier; wherein the first and second line segments form a first loop; wherein the third line segment forms a second loop comprising m turns; wherein the fourth line segment forms a third loop comprising n turns; wherein a length of the first line segment and a length of the second line segment each corresponds to an eighth of a wavelength divided by (n+m) at the frequency lying within the operational frequency range of the amplifier; wherein the first line segment, second line segment, and the third line segment are formed using coupled transmission lines; and wherein the third line segment and the fourth line segment are formed using coupled transmission lines”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843